Title: To John Adams from James McHenry, 25 November 1798
From: McHenry, James
To: Adams, John



Sir.
War Department 25 Nov. 1798

It must be, well know to you, that the pressure of business, upon me, at Trenton, which could not be neglected; the derangements consequent upon the removal of the office, to Philadelphia; the necessity, of making some arrangements, for my family, in the first moments of their return; and the almost constant attention, I have been obliged to give, to the objects, refered to the general officers, since their arrival here, will apologize, for my not having submitted to you, my ideas, on the points, you were pleased to refer, to the heads of departments.
I shall now submit, my views of the subjects of communication, proper to be laid before Congress, in conformity with, your reiterated request; altho, at the same time, I must beg you, to consider, what I shall say, as the result, of a too hurried reflexion, parts of which I might modify, or omit, upon more mature deliberation.
In considering these subjects, I take the following positions, for granted: That France aims, at universal dominion; that the vices of her government, and nature of her system, render war indispensable to her; that it is a maxim, in her policy, to prepare the Country, she designs to subdue by previous divisions, among its citizens, before she strikes it; and that she really intends, at a fit moment, to bring the United States, or a part of them, by her arms, added to her intrigues, into the same state of vassalage, and subjection, to her will, that she has many of the governments of Europe. The history, of the proceedings, of the successive rulers of France, from the first unfoldings, of her revolution, down to the present moment, give, at least, to these positions, an appearance of the greatest probability,  strengthened by the habits of thinking for a long course of time in that Country. With, then, such a certainty, before us, of the designs of France, will it not be expedient, that the President, should recommend to Congress, in his speech, an immediate declaration of war, against that nation?
If an immediate declaration of war, is indispensable, to the general interests, and welfare, of the union, it is the duty, of the President, to recommend the measure: but, if this interest, and welfare, can be as well promoted, on the part of the President, by another mode of procedure; and the minds of the people, thereby better disposed, to receive a declaration of war, from Congress, in the course of the ensuing session, the latter would seem, to be the most advisable, and expedient, for the President to pursue.
It is to be noticed, in determining upon this course, that we have two enemies, which call for pointed attention; a faction within the country, constantly upon the watch, and ready, to seize upon every act, of the Executive, which may be converted, into an engine to disaffect, the people, to the government; and the skill, of the French rulers, as perseveringly exerted, to support this faction; and as it respects the present question, to throw the blame of a rupture,  upon the Executive. Thus, while government the Executive, is engaged in a game of skill, with the Directory, it is incumbent,  to take such a position, that the faction, can derive no advantage, from seeing the cards, we play with.
There is still, another description of men, who are by no means, to be viewed in the light of enemies, to the government; but who, from not being sufficiently impressed, with the wicked designs, of the Directory, dread an actual state of war. These men, tho’ gradually progressing, to a proper point of beleif, would be less shocked, by a declaration of war coming in the spontaniously from Congress than by a recommendation of war by the President.
In a word, the Speech should furnish materials, to Congress, to satisfy them, of the necessity or propriety of a declaration of war, and at the same time, be so guarded, and calculated, as to counteract, the policy of France, and the faction, on this delicate point.
This would dictate, some such course, as the following.
To state to Congress, that after the most profound attention, to the past and recent conduct, of the directory, nothing had appeared to induce you to consider that they had concluded, on any radical change, in their system towards this Country—to exhibit, some of the most prominent, and recent facts, respecting their decrees, and treatment, of our envoys, leaving and refering, for a more particular detail, of the subject, to a report from the Secretary of State. That in this situation, of things, you trust Congress, will concur in opinion with you, that it is wise, and proper, to deliberate, seriously, and maturely, on the state of the nation, and to give all possible vigour, and efficacy, to our measures of defence, particularly as they respect, the military, and naval establishments, and the finances of the Country. That you should abide, by your determination, not to send, another minister to France, without assurances, that he will be received, respected and honoured, as the representative, of a great powerful and independent nation.
But as something further may be expedient on this subject, it is only suggested, whether it might not be proper to add, as conciliatory, with certain minds, and taking a position, which casts upon France, the renewal, of negotiation upon proper principles, that you will not refuse, to receive a minister, and to meet negotiation, with sincerity, and in a spirit, of equity, and moderation, as soon, as a similar spirit, shall be manifested, upon the part of France.
It may be proper also to mention, in your speech—
“That various circumstances have concurred, to delay the execution of the law, for augmenting the military establishment; among these the desire of obtaining, the best materials, towards a good selection of officers. That as this object will soon now be, speedily accomplished, it is confided, that the organization, and raising of the troops, will proceed, without obstacle, and with effect”
“That, it is satisfactory, to mention to Congress, that during the recess, official accounts, have been received, from the Missisippi, announcing, that the two posts, of Walnut Hill, & Natchez, on the east bank of that river, were evacuated, by the Spanish Garrisons, the one, on the night of the 23d, and the other, on the night of the 29th, of March ulto. That, altho’ no report, has yet been made, to the Secretary of war, of the evacuation, of the Spanish post, at the Tombigbee, within our territory, the running of the boundary line, between the possessions of Spain, and the United States, has been commenced, and it is understood, progress made in the work.”
I submit also to your consideration, and not as an idea, which I have matured, whether it will not be expedient, to suggest, that the designs of France, on Louisiana, and the Floridas, seem to render it proper, that a subject so important, should attract, their peculiar, and serious deliberation.
When making the latter suggestion, I contemplate, that it would be a desirable object, to obtain, from congress, the investment, of such full powers, in the President (in case they do not declare war) as would enable him, to take effectual measures, to counteract, or render, the designs of France, to possess themselves of Louisiana, and the Floridas, as little injurious as possible to the United States, in case of their success, as, by taking an early possession of New Orleans only, and holding it, during the war, for the Spaniards, and until, a treaty could be entered into with Spain for the greater security of our frontiers, bordering on her possessions.
It may be observed, that such a measure, would effectually obviate, French intrigues, in Kentucky and the North Western, & Missisippi, territories; prevent a seperation of that Country, from the union and enable us, to open, new source of commerce to our citizens.
With the greatest respect, I have the honour to be, Sir / Your most ob & hbl. Str

James McHenry.